                     Case 20-15173-RAM          Doc 39     Filed 05/20/20     Page 1 of 2




         ORDERED in the Southern District of Florida on May 19, 2020.




                                                                     Robert A. Mark, Judge
                                                                     United States Bankruptcy Court
_____________________________________________________________________________




                                  UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                            Miami Division

         IN RE:
                                                                      Case No. 20-15173-RAM
         MIDTOWN CAMPUS PROPERTIES, LLC,

               Debtor.                                                Chapter 11 Case
         _____________________________________/

                      EX PARTE ORDER ADMITTING ATTORNEY PRO HAC VICE

                THIS MATTER came before the court without a hearing on the Ex Parte Motion to
          Appear Pro Hac Vice (the “Motion”) [ECF No. 32]. The Court having reviewed the Motion
          and good cause appearing, it is


                 ORDERED that Callie E Waers (“Visiting Attorney”) may appear before this Court pro
          hac vice as counsel for Sauer, Incorporated (“Sauer”) in this case and in each adversary
          proceeding in this case where Visiting Attorney appears on behalf of Sauer, subject to the
          local rules of this court. Visiting Attorney shall include the certification required by Local
          Rule 9011-4(B)(2) in all papers filed with this court.

                  Visiting Attorney may apply to become a registered user of CM/ECF in this district with
          full filing privileges in this case and in any other case in which this court has entered an order
           Case 20-15173-RAM          Doc 39     Filed 05/20/20     Page 2 of 2



admitting Visiting Attorney pro hac vice.


      The following attorney (“Local Attorney”) is designated as the attorney qualified to
practice in this court with whom the court and other counsel may readily communicate and
upon whom papers may be served:


                                     John D. Eaton, Esq.
                                     Florida Bar No. 0861367
                                     Shawde & Eaton, P.L.
                                     1792 Bell Tower Lane
                                     Weston, Florida 33326
                                     Telephone: (954) 376-3176
                                     Telecopier: (954) 376-3171
                                     E-mail: jeaton@shawde-eaton.com

      Local Attorney shall act as the local attorney as required by Local Rule 2090-1(C)(2) in
this case and in each adversary proceeding in this case in which the Visiting Attorney appears
on behalf of the Sauer. If Local Attorney declines to serve as the local attorney in any
such adversary proceeding, a separate local attorney must file an additional Motion to Appear
Pro Hac Vice, and absent such separate motion and an order of this court approving the same
Local Attorney will continue to act as local attorney for the Sauer in all such proceedings.

                                               ###
Submitted by:

John D. Eaton, Esq.
Florida Bar No. 0861367
Shawde & Eaton, P.L.
1792 Bell Tower Lane
Weston, Florida 33326
Telephone: (954) 376-3176
Telecopier: (954) 376-3171
E-mail: jeaton@shawde-eaton.com


COPIES TO:
Callie E Waers
John D. Eaton, Esq. (who shall serve a copy of this order on the United States Trustee, all
parties who have filed appearances in this case, and all parties who have appeared in each
applicable adversary proceeding, and shall file a certificate of service thereof).
